Citation Nr: 1535863	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to special monthly pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer at a December 2012 RO hearing.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.  

2.  Tinnitus had its onset during service.  

3.  Entitlement to special monthly pension based on the need for aid and attendance was granted.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2014).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
3.  There being no justiciable case or controversy, the Veteran's claim for entitlement to special monthly pension based on the need for aid and attendance is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran reports that his hearing loss and tinnitus were onset in service.  The evidence shows that the Veteran is currently diagnosed with bilateral sensorineural hearing loss and has reported recurrent tinnitus.  The Board finds that the Veteran is competent to report ringing in his ears since service and that his account of having this disorder since that time is credible.

December 2012 private treatment records show that the Veteran reported noise exposure in service and the private treating provider provided a positive nexus opinion in regard to the Veteran's diagnosed hearing loss.

The Board acknowledges that the June 2011 VA examiner provided a negative nexus opinion in regard to tinnitus and hearing loss.  However, the Board finds the examiner's opinion to be of limited probative value.  Contrary to the June 2011 examiner's understanding, entitlement to service connection for hearing loss does not require that the criteria under 38 C.F.R. § 3.385 be met during service, as it may be met after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In regard to tinnitus, the June 2011 VA examiner's opinion is based in part on the Veteran's report that tinnitus was onset 10 years after service.  In his June 2012 VA Form 9, the Veteran contended that he had reported to the examiner that his hearing loss and tinnitus increased in severity approximately 10 years ago, but the onset of  his hearing loss and tinnitus were in service.

Based on the Veteran's current diagnosis of bilateral hearing loss, his competent and credible reports of noise exposure in service and tinnitus since service, and the December 2012 private physician's positive nexus opinion in regard to the Veteran's hearing loss, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.

II.  Special Monthly Pension

In January 2013, the RO granted entitlement to special monthly pension based on the need for aid and attendance effective October 31, 2011, the date the VA received the Veteran's claim.  His claim is thus moot as the benefit sought on appeal is already in effect.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

The claim of entitlement to special monthly pension based on the need for aid and attendance is dismissed. 


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


